Citation Nr: 1446505	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-34 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, claimed as secondary to the Veteran's service-connected arthritis of the right knee.  

2.  Entitlement to an increased rating for arthritis of the right knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to October 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA), Regional Office (RO), which denied service connection for a left knee disorder, claimed as secondary to service-connected arthritis of the RIGHT knee and an increased rating for arthritis of arthritis of the right knee.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2012.  A transcript of that hearing is of record and associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required ON HIS PART.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown,
 4 Vet. App. 371, 377 (1993).  

The Veteran testified at his August 2012 Travel Board hearing, that his May 2010 VA examination performed in connection with his increased rating claim was inadequate and he requested another VA compensation and pension examination.  He maintained that the examiner told him one thing during his examination, and then wrote entirely different findings.  He asked for another VA examination performed by a different examiner. 

Additionally, the Veteran claims that he has a left knee disorder that is caused by his service-connected arthritis of the right knee.  He indicated that he had not been examined in connection with this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, to specifically include VA records since April 2010, and obtain those medical records in connection with the Veteran's left and right knees, and associate the records with the claims folder.   

2.  Following completion of the above, the Veteran should be afforded an appropriate VA joints examination, is possible, conducted by an examiner other than the examiner who performed the May 2010 VA examination, to determine the origin of any his left knee disorder and the severity of his service-connected arthritis of the right knee.  All indicated studies should be obtained.  

The examiner should report range of motion of the right knee.  He or she should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement and if so, this  should be noted, and whether there is likely to be additional range of motion loss due to any of the following and if so, this should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  The examiner should also be asked whether the Veteran has recurrent subluxation, lateral instability or ankylosis of the right knee.

The examiner also should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left knee disorder, if any, is of service onset or otherwise related thereto or was caused or aggravated by his service-connected arthritis of the right knee.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is found, the examiner should identify that aspect of the disability which is attributed to such aggravation.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  When the above requested development has been completed, the case should again be reviewed by the AOJ on the basis of all of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

